Exhibit 10.9

 

SECURITY AGREEMENT

SECURITY AGREEMENT (this "Agreement"), dated as of March 28, 2008, by and among
Itronics Inc., a Texas corporation ("Parent"), Whitney & Whitney, Inc., a Nevada
corporation; Itronics Metallurgical, Inc., a Nevada corporation; Itronics
California, Inc., a Nevada corporation; American Hydromet, a Nevada joint
venture; Nevada Hydrometallurgical Project, a Nevada partnership; American Gold
& Silver Ltd., a Nevada limited partnership; Itronics Gold’n Minerals, Inc., a
Nevada corporation (collectively the "Subsidiary")(hereinafter the Parent and
the Subsidiary shall collectively be referred to as the "Company") and the
secured parties signatory hereto and their respective endorsees, transferees and
assigns (collectively, the "Secured Party").

W I T N E S S E T H:

WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Parent and the Secured Party (the "Purchase Agreement"), Parent has
agreed to issue to the Secured Party and the Secured Party has agreed to
purchase from Parent certain of Parent’s 8% Callable Secured Convertible Notes,
due three years from the date of issue (the "Notes"), which are convertible into
shares of Company’s Common Stock, par value $.001 per share (the "Common
Stock"). In connection therewith, Parent shall issue the Secured Party certain
Common Stock purchase warrants (the "Warrants"); and

WHEREAS, the Parent and the Subsidiary have been, and are now, engaged in
recycling photographic wastes into the GOLD’n GRO line of liquid fertilizers,
performing technical services to the mining industry, and operating
insidemetals.com, a subscription based website for investors and others
interested in precious metals markets . In the past, as now, the Parent has
provided financing for the Subsidiary, and the Subsidiary has relied upon the
Parent to provide such financing. In addition, it is anticipated that, if the
Subsidiary executes and delivers this , the Parent will continue to provide such
financing to the Subsidiary, and that the proceeds of the Purchase Agreement and
Notes will be used, in part, for the general working capital purposes of the
Subsidiary; and

WHEREAS, the Subsidiary constitutes all of the subsidiaries of the Parent and it
is in the best interest of the Subsidiary as subsidiaries of the Parent and the
indirect beneficiaries of the Purchase Agreement and Notes, that the Secured
Party enter into the Purchase Agreement and purchase the Notes to the Company;
and

WHEREAS, in order to induce the Secured Party to purchase the Notes, Company has
agreed to execute and deliver to the Secured Party this Agreement for the
benefit of the Secured Party and to grant to it a first priority security
interest in certain property of Company to secure the prompt payment,
performance and discharge in full of all of Company’s obligations under the
Notes and exercise and discharge in full of Company’s obligations under the
Warrants; and

WHEREAS, in light of the foregoing, the Company expects to derive substantial
benefit from the Purchase Agreement and sale of the Notes and the transactions
contemplated thereby and, in furtherance thereof, has agreed to execute and
deliver this.

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
"general intangibles" and "proceeds") shall have the respective meanings given
such terms in Article 9 of the UCC.

(a) "Collateral" means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:

> > > > (i) All Goods of the Company, including, without limitations, all
> > > > machinery, equipment, computers, motor vehicles, trucks, tanks, boats,
> > > > ships, appliances, furniture, special and general tools, fixtures, test
> > > > and quality control devices and other equipment of every kind and nature
> > > > and wherever situated, together with all documents of title and
> > > > documents representing the same, all additions and accessions thereto,
> > > > replacements therefor, all parts therefor, and all substitutes for any
> > > > of the foregoing and all other items used and useful in connection with
> > > > the Company’s businesses and all improvements thereto (collectively, the
> > > > "Equipment"); and
> > > > 
> > > > (ii) All Inventory of the Company; and
> > > > 
> > > > (iii) All of the Company’s contract rights and general intangibles,
> > > > including, without limitation, all partnership interests, stock or other
> > > > securities, licenses, distribution and other agreements, computer
> > > > software development rights, leases, franchises, customer lists, quality
> > > > control procedures, grants and rights, goodwill, trademarks, service
> > > > marks, trade styles, trade names, patents, patent applications,
> > > > copyrights, deposit accounts, and income tax refunds (collectively, the
> > > > "General Intangibles"); and
> > > > 
> > > > (iv) All Receivables of the Company including all insurance proceeds,
> > > > and rights to refunds or indemnification whatsoever owing, together with
> > > > all instruments, all documents of title representing any of the
> > > > foregoing, all rights in any merchandising, goods, equipment, motor
> > > > vehicles and trucks which any of the same may represent, and all right,
> > > > title, security and guaranties with respect to each Receivable,
> > > > including any right of stoppage in transit; and
> > > > 
> > > > (v) All of the Company’s documents, instruments and chattel paper,
> > > > files, records, books of account, business papers, computer programs and
> > > > the products and proceeds of all of the foregoing Collateral set forth
> > > > in clauses (i)-(iv) above.
> > > > 
> > > > 2

 

--------------------------------------------------------------------------------

(b) "Company" shall mean, collectively, Company and all of the subsidiaries of
Company, a list of which is contained in Schedule A, attached hereto.

(c) "Obligations" means all of the Company’s obligations under this Agreement
and the Notes, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later decreased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.

(d) "UCC" means the Uniform Commercial Code, as currently in effect in the State
of New York.

2. Grant of Security Interest. As an inducement for the Secured Party to
purchase the Notes and to secure the complete and timely payment, performance
and discharge in full, as the case may be, of all of the Obligations, the
Company hereby, unconditionally and irrevocably, pledges, grants and
hypothecates to the Secured Party, a continuing security interest in, a
continuing first lien upon, an unqualified right to possession and disposition
of and a right of set-off against, in each case to the fullest extent permitted
by law, all of the Company’s right, title and interest of whatsoever kind and
nature in and to the Collateral (the "Security Interest").

3. Representations, Warranties, Covenants and Agreements of the Company. The
Company represents and warrants to, and covenants and agrees with, the Secured
Party as follows:

(a) The Company has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Company and no further action is required by the Company.
This Agreement constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

(b) The Company represents and warrants that it has no place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto;

(c) The Company is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Company in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and is
fully authorized to grant the Security Interest in and to pledge the Collateral.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that have
been filed in favor of the Secured Party pursuant to this Agreement) covering or
affecting any of the

3

--------------------------------------------------------------------------------

Collateral. So long as this Agreement shall be in effect, the Company shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Party pursuant to the terms
of this Agreement).

(d) No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or the Company’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to the Company’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to the Company’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the best knowledge of the Company,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.

(e) The Company shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Party at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Party valid,
perfected and continuing first priority liens in the Collateral.

(f) This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such Collateral.
Except for the filing of financing statements on Form-1 under the UCC with the
jurisdictions indicated on Schedule B, attached hereto, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either  for the grant by the Company of, or the effectiveness
of, the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by the Company or  for the perfection of or
exercise by the Secured Party of its rights and remedies hereunder.

(g) On the date of execution of this Agreement, the Company will deliver to the
Secured Party one or more executed UCC financing statements on Form-1 with
respect to the Security Interest for filing with the jurisdictions indicated on
Schedule B, attached hereto and in such other jurisdictions as may be requested
by the Secured Party.

(h) The execution, delivery and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which the Company is a party or by which the Company is bound. No consent
(including, without limitation, from stock holders or creditors of the Company)
is required for the Company to enter into and perform its obligations hereunder.

4

--------------------------------------------------------------------------------

(i) The Company shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the Security Interest hereunder shall terminate pursuant to Section 11. The
Company hereby agrees to defend the same against any and all persons. The
Company shall safeguard and protect all Collateral for the account of the
Secured Party. At the request of the Secured Party, the Company will sign and
deliver to the Secured Party at any time or from time to time one or more
financing statements pursuant to the UCC (or any other applicable statute) in
form reasonably satisfactory to the Secured Party and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Secured Party to be, necessary or desirable to effect the rights and obligations
provided for herein. Without limiting the generality of the foregoing, the
Company shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interest hereunder, and the Company shall obtain and
furnish to the Secured Party from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

(j) The Company will not transfer, pledge, hypothecate, encumber, license
(except for non-exclusive licenses granted by the Company in the ordinary course
of business), sell or otherwise dispose of any of the Collateral without the
prior written consent of the Secured Party.

(k) The Company shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

(l) The Company shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.

(m) The Company shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral including, without limitation, the execution and
delivery of a separate security agreement with respect to the Company’s
intellectual property ("Intellectual Property Security Agreement") in which the
Secured Party has been granted a security interest hereunder, substantially in a
form acceptable to the Secured Party, which Intellectual Property Security
Agreement, other than as stated therein, shall be subject to all of the terms
and conditions hereof.

(n) The Company shall permit the Secured Party and its representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Party from time
to time.

5

--------------------------------------------------------------------------------

(o) The Company will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

(p) The Company shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Company that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.

(q) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Company with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

(r) Schedule A attached hereto contains a list of all of the subsidiaries of
Company.

4. Defaults. The following events shall be "Events of Default":

(a) The occurrence of an Event of Default (as defined in the Notes) under the
Notes;

(b) Any representation or warranty of the Company in this Agreement or in the
Intellectual Property Security Agreement shall prove to have been incorrect in
any material respect when made;

(c) The failure by the Company to observe or perform any of its obligations
hereunder or in the Intellectual Property Security Agreement for ten (10) days
after receipt by the Company of notice of such failure from the Secured Party;
and

(d) Any breach of, or default under, the Warrants.

5. Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, the Company shall, upon receipt by it of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Notes or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Party and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Party for application to the satisfaction
of the Obligations.

6. Rights and Remedies Upon Default. Upon occurrence of any Event of Default and
at any time thereafter, the Secured Party shall have the right to exercise all
of the remedies conferred hereunder and under the Notes, and the Secured Party
shall have all the rights and remedies of a secured party under the UCC and/or
any other applicable law (including the Uniform Commercial Code of any
jurisdiction in which any Collateral is then located). Without limitation, the
Secured Party shall have the following rights and powers:

6

--------------------------------------------------------------------------------

(a) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Company shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Company’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Company’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

(b) The Secured Party shall have the right to operate the business of the
Company using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Company or right of redemption of
the Company, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Company, which are hereby waived and released.

7. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Company any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, the Company will
be liable for the deficiency, together with interest thereon, at the rate of 15%
per annum (the "Default Rate"), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency. To the extent
permitted by applicable law, the Company waives all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Collateral, unless due to the gross negligence or willful misconduct
of the Secured Party.

8. Costs and Expenses. The Company agrees to pay all out-of-pocket fees, costs
and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Secured Party. The Company shall also
pay all other claims and charges which in the reasonable opinion of the Secured
Party might prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein. The Company will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Party may incur in connection with  the enforcement of this
Agreement,  the custody

7

--------------------------------------------------------------------------------

or preservation of, or the sale of, collection from, or other realization upon,
any of the Collateral, or  the exercise or enforcement of any of the rights of
the Secured Party under the Notes. Until so paid, any fees payable hereunder
shall be added to the principal amount of the Notes and shall bear interest at
the Default Rate.

9. Responsibility for Collateral. The Company assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Company hereunder or under the Notes and the Warrants shall in no way be
affected or diminished by reason of the loss, destruction, damage or theft of
any of the Collateral or its unavailability for any reason.

10. Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of:  any lack of validity or enforceability of this Agreement, the
Notes, the Warrants or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof;  any change in the time, manner or
place of payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes, the Warrants or any other agreement entered into in connection
with the foregoing;   any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guaranty, or any other security, for all
or any of the Obligations;  any action by the Secured Party to obtain, adjust,
settle and cancel in its sole discretion any insurance claims or matters made or
arising in connection with the Collateral; or  any other circumstance which
might otherwise constitute any legal or equitable defense available to the
Company, or a discharge of all or any part of the Security Interest granted
hereby. Until the Obligations shall have been paid and performed in full, the
rights of the Secured Party shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy. The Company expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Collateral or any payment
received by the Secured Party hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Party,
then, in any such event, the Company’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. The Company waives all right to require the Secured Party to
proceed against any other person or to apply any Collateral which the Secured
Party may hold at any time, or to marshal assets, or to pursue any other remedy.
The Company waives any defense arising by reason of the application of the
statute of limitations to any obligation secured hereby.

11. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Notes have been made in full and all
other Obligations have been paid or discharged. Upon such termination, the
Secured Party, at the request and at the expense of the Company, will join in
executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.

12. Power of Attorney; Further Assurances.

8

--------------------------------------------------------------------------------

(a) The Company authorizes the Secured Party, and does hereby make, constitute
and appoint it, and its respective officers, agents, successors or assigns with
full power of substitution, as the Company’s true and lawful attorney-in-fact,
with power, in its own name or in the name of the Company, to, after the
occurrence and during the continuance of an Event of Default,  endorse any
notes, checks, drafts, money orders, or other instruments of payment (including
payments payable under or in respect of any policy of insurance) in respect of
the Collateral that may come into possession of the Secured Party;  to sign and
endorse any UCC financing statement or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral;  to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral;  to demand, collect, receipt for, compromise,
settle and sue for monies due in respect of the Collateral; and  generally, to
do, at the option of the Secured Party, and at the Company’s expense, at any
time, or from time to time, all acts and things which the Secured Party deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interest granted therein in order to effect the intent of this Agreement, the
Notes and the Warrants, all as fully and effectually as the Company might or
could do; and the Company hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

(b) On a continuing basis, the Company will make, execute, acknowledge, deliver,
file and record, as the case may be, in the proper filing and recording places
in any jurisdiction, including, without limitation, the jurisdictions indicated
on Schedule B, attached hereto, all such instruments, and take all such action
as may reasonably be deemed necessary or advisable, or as reasonably requested
by the Secured Party, to perfect the Security Interest granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Secured Party the grant or perfection of a
security interest in all the Collateral.

(c) The Company hereby irrevocably appoints the Secured Party as the Company’s
attorney-in-fact, with full authority in the place and stead of the Company and
in the name of the Company, from time to time in the Secured Party’s discretion,
to take any action and to execute any instrument which the Secured Party may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Company where permitted by law.

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when  if delivered by hand, upon receipt,  if
sent by facsimile, upon receipt of proof of sending thereof,  if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or  if mailed by first-class registered or certified mail, return
receipt requested, postage prepaid, four days after posting in the U.S. mails,
in each case if delivered to the following addresses:

9

--------------------------------------------------------------------------------

If to the Company:                             Itronics Inc.
                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

                                                        Whitney & Whitney, Inc.

                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

                                                        Itronics Metallurgical,
Inc.

                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

                                                        Itronics California,
Inc.

                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

                                                        Nevada
Hydrometallurgical Project

                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

                                                        American Hydromet

                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

10

--------------------------------------------------------------------------------

                                                        American Gold & Silver
Ltd.

                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

 

                                                        Itronics Gold’n
Minerals, Inc.

                                                        6490 S. McCarran Blvd.
                                                        Building C-23

                                                        Reno, Nevada 89509
                                                        Attention: Dr. John W.
Whitney, President
                                                        Telephone: (775)
689-7696
                                                        Facsimile: (775)
689-7691

 

 

With copies to:                                   Gersten, Savage, Kaplowitz,
Wolf & Marcus, LLP

                                                        600 Lexington Avenue

                                                        New York, New York 10022

                                                        Attention: Arthur S.
Marcus, Esq.
                                                        Telephone: (212)
752-9700

                                                        Facsimile: (212)
980-5192

If to the Secured Party:                      AJW Partners, LLC
                                                        AJW Master Fund, Ltd.
                                                        New Millennium Capital
Partners II, LLC
                                                        1044 Northern Boulevard
                                                        Suite 302
                                                        Roslyn, New York 11576
                                                        Attention: Corey
Ribotsky
                                                        Facsimile: 516-739-7115

With copies to:                                  Ballard Spahr Andrews &
Ingersoll, LLP
                                                        1735 Market Street
                                                        51st Floor
                                                        Philadelphia,
Pennsylvania 19103
                                                        Attention: Gerald J.
Guarcini, Esq.
                                                        Telephone: 215-864-8625
                                                        Facsimile: 215-864-8999

14. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,

11

--------------------------------------------------------------------------------

without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

15. Miscellaneous.

(a) No course of dealing between the Company and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Notes shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

(d) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than the State of New York in which case such
law shall govern. Each of the parties hereto irrevocably

12

--------------------------------------------------------------------------------

submit to the exclusive jurisdiction of any New York State or United States
Federal court sitting in Manhattan county over any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. The parties hereto further waive any objection to venue
in the State of New York and any objection to an action or proceeding in the
State of New York on the basis of forum non conveniens.

(i) EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF A
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(j) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this to be duly executed on
the day and year first above written.

COMPANY

                                                                                       
ITRONICS INC.

 

 

                                                                                       
By: _______________________________

                                                                                       
Dr. John W. Whitney

                                                                                       
President

 

                                                                                       
WHITNEY & WHITNEY, INC.

 

                                                                                       
By:________________________________

                                                                                           
Dr. John W. Whitney

                                                                                           
President

 

                                                                                       
ITRONICS METALLURGICAL, INC.

 

                                                                                       
By:________________________________

                                                                                           
Dr. John W. Whitney

                                                                                           
President




                                                                                       
ITRONICS CALIFORNIA, INC.

 

                                                                                       
By:________________________________

                                                                                           
Dr. John W. Whitney

                                                                                           
President

                                                                                       
NEVADA HYDROMETALLURGICAL PROJECT

 

                                                                                       
By:________________________________

                                                                                           
Dr. John W. Whitney

                                                                                           
Partner

 

--------------------------------------------------------------------------------

 

                                                                                       
AMERICAN HYDROMET

 

                                                                                       
By:________________________________

                                                                                           
Dr. John W. Whitney

                                                                                           
General Manager

                                                                                       
AMERICAN GOLD & SILVER LTD.

 

                                                                                       
By:________________________________

                                                                                           
Dr. John W. Whitney

                                                                                           
General Manager

 

                                                                                       
ITRONICS GOLD’N MINERALS, INC.

 

                                                                                       
By:________________________________

                                                                                           
Dr. John W. Whitney

                                                                                           
President




--------------------------------------------------------------------------------

 

Secured Party:

 

                                                                                       
AJW PARTNERS, LLC


                                                                                       
By: SMS Group, LLC



                                                                                       
By: _____________________________________
                                                                                             
Corey S. Ribotsky
                                                                                              
Manager

                                                                                       
AJW MASTER FUND, LTD.


                                                                                       
By: First Street Manager II, LLC



                                                                                       
By: _____________________________________
                                                                                               
Corey S. Ribotsky
                                                                                               
Manager


                                                                                       
NEW MILLENNIUM CAPITAL PARTNERS II, LLC

                                                                                       
By: First Street Manager II, LLC

                                                                                       
By: _____________________________________
                                                                                               
Corey S. Ribotsky
                                                                                               
Manager

 

--------------------------------------------------------------------------------

ITRONICS INC. AND SUBSIDIARIES

SCHEDULE A TO SECURITY AGREEMENT– LOCATIONS OF COLLATERAL AND SUBSIDIARIES

 

Principal Place of Business:

6490 So. McCarran Blvd., Suite 23

Reno, NV 89509

 

Locations Where Collateral is Located or Stored:

6490 So. McCarran Blvd, Suite 23, Reno, NV 89509

14305 Mt. McClellan Street, Reno, NV 89506

35 No. Edison Way, Nos. 8 and 46, Reno, NV 89502

 

List of Subsidiaries of the Company:

Whitney & Whitney, Inc.

Itronics Metallurgical, Inc

Itronics California, Inc.

Nevada Hydrometallurgical Project(A Partnership)

American Hydromet(A Joint Venture)

American Gold & Silver Ltd. (A Limited Partnership)

Itronics Gold’n Minerals, Inc.

 

 

--------------------------------------------------------------------------------

ITRONICS INC. AND SUBSIDIARIES

SCHEDULE B TO SECURITY AGREEMENT

 

Jurisdictions:

Secretary of State of Nevada

UCC Division

200 No. Carson Street

Carson City, NV 89701-4069

 

 

Secretary of State of California

UCC Section

P.O. Box 942835

Sacramento, CA 94235-0001